                            Case 1:17-cv-03161-ER Document 125 Filed 11/10/20 Page 1 of 1
                                                                                                                      OGLETREE, DEAKINS, NASH,
                                                                                                                      SMOAK & STEWART, P.C.
                                                                                                                      Attorneys at Law
                                                                                                                      599 Lexington Ave, Fl 17
                                                                                                                      New York, New York 10022
                                                                                                                      Telephone: 212.492.2500
                                                                                                                      Facsimile: 212.492.2501
                                                                                                                      www.ogletree.com
                                                                                                    Defendants' request to adjourn the November 11, 2020
           Robert M. Tucker                                                                         discovery deadline and November 13, 2020 case
           212-492-2510                                                                             management conference is granted. The parties are
           robert.tucker@ogletree.com                                                               directed to file their proposed settlement agreement by
                                                                                                    December 4, 2020.
                                                                        November 9, 2020
                                                                                                    It is SO ORDERED.
           Via ECF
             The Honorable Edgardo Ramos, U.S.D.J.
             Thurgood Marshall United States Courthouse
             40 Foley Square                                                                                                  11/10/2020
             New York, NY 10007

             Re:       Fernandez v. Catholic Guardian Services, et al.; Case No. 1:17-cv-03161 (ER)(SN)

           Dear Judge Ramos:

                   This firm represents Defendants Catholic Guardian Services (“CGS”), Craig Longley, Grace
           Poppe, and Delores Ortiz in the above-referenced matter. We write jointly on behalf of the parties to
           notify Your Honor that the parties have reached an agreement on a framework for a settlement in
           principle of this matter. In light of this development, the parties request that Your Honor adjourn the
           November 11, 2020 discovery deadline and the November 13, 2020 status conference sine die.

                   The parties also request time for the following: (i) Plaintiffs to communicate with and obtain
           consent from the 40 opt-in plaintiffs; and (ii) the parties to memorialize the terms of the settlement in
           a written agreement and prepare their fairness submission in accordance with Cheeks v. Freeport
           Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The parties anticipate that they will be in a position
           to submit their settlement agreement and fairness submission for review and approval by December
           4, 2020.

                      We appreciate Your Honor’s consideration of this request.

                                                                                         Respectfully submitted,




                                                                                         Robert M. Tucker




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh
Richmond ▪ St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
